Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Verline Wilder, Sr., filed a civil action against the University of Maryland, Baltimore County, and Freeman Hrabowski. The district court entered an order denying without prejudice Wilder’s motion for appointment of counsel and placing his case on inactive status pending resolution of cases Wilder has on the court’s active docket. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the order Wilder seeks to raise on appeal is not immediately appealable, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.